Title: From George Washington to Edward Hubbard, 21 April 1756
From: Washington, George
To: Hubbard, Edward

 

[Winchester, 21 April 1756]
To Ensign Hubbard. Commanding at Enock’s-Fort. Sir,

You are hereby desired if possible, to retreat with what men and provision you have to Edwards’s; and to Escort what families have put themselves under your protection. But if you find this impracticable without a reinforcement, on your applying to Captain Harrison at Edwards’s, a Detachment will be sent to assist you. You are not to fail in bringing off all the Stores you can. I am &c.

G:W.
April 21st 1756.    

